CRITZ, J.
This caso is before us on motions for rehearing filed herein by T. L. Camp and by Foster and Davisson.
We have read and carefully considered both of said motions and still adhere to the views expressed in our original opinion as to all questions of law involved in this ease.
However, in the motion of Foster and Da-visson, they call our attention to the fact that judgment was awarded in this court in their favor over against Camp for any amount that they (Foster and Davisson), may have to pay to the Dallas National Bank. Foster and Davisson also call our attention to the fact that they did not ask for any judgment over against T. L. Camp and disclaim any wish therefor.
We therefore recommend that both motions above mentioned be overruled, except that so much of the original judgment entered by the Supreme Court as awards Foster and Davis-son a judgment over against T. L. Camp for any sums of money that they may be compelled to pay to the bank be set aside.
CUBETON, C. J.
Previous judgment modified, as recommended by the Commission of Appeals.